Chapman, C. J-
Promissory notes are made the subject of larceny, by the Gen. Sts. c. 161, § 18. Therefore they may be described in the same manner as other things which have an intrinsic value; that is, by any description applicable to them as a chattel. The King v. Johnson, 3 M. & S. 547. On the authority of this case, it is not necessary to add to the description the words “ for the payment of money.” It is objected, that, if so general a description is held to be sufficient, the defendant has no adequate protection against a second indictment for the same offence. But the protection is the same as in other similar cases. If, for example, one is indicted for stealing a sheep belonging to a flock, it is not necessary to make the description more particular than this. An indictment is also good which alleges a larceny of a piece of paper, alleging its value, without any further description. See cases cited for the Commonwealth.
^Exceptions overruled.